internal_revenue_service number release date index number ---------------------- ------------------------------------ ---------------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number ------------------- refer reply to cc ita b03 plr-165129-04 date date ty ------------------------------------ ty ------------------------------------ ----------------- ------------------------------------ ------------------------------------ ---------------------- ------------------ ----------------------- ----------------------- ----------------------- x taxpayer tax_year date date date date date accounting firm ------------------------------- dear x representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination requesting a ruling under sec_301_9100-3 of the procedure and administrative regulations requesting relief to make a timely election under sec_461 of the internal_revenue_code the facts are as follows taxpayer is an accrual basis limited_liability_company the taxpayer was formed in date and filed its first tax returns on date the taxpayer intended to elect under sec_461 of the internal_revenue_code to ratably accrue real_estate_taxes this election may be made without the consent of the secretary_of_the_treasury provided it is this letter is in response to a letter of date submitted by the taxpayer the rulings contained in this letter are based upon information and the accounting firm was hired to prepare the tax returns for taxpayer’s first tax plr-165129-04 made no later than the due_date including extensions of the return for the first taxable_year in which the taxpayer incurs real_property_taxes year the accounting firm properly filed form_8736 to automatically extend the sec_461 election deadline until date they filed form_8800 to again extend their filing_date to date they failed to include an explanation of the need for a second extension in preparation of form_8800 as a result the internal_revenue_service denied the taxpayer’s request for an extension the failure to include an explanation of the need for a second extension has made the election to ratably accrue real_estate_taxes unavailable to the taxpayer the taxpayer’s first tax_return for the taxpayer’s first tax_year was filed on date sec_301_9100-1 through of the regulations provide extensions of time to make a regulatory election sec_301_9100-2 provides an automatic 6_month extension of time to make a regulatory election predicated upon the taxpayer’s timely filing of their tax_return for the relevant tax_year sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that a request for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer relied on a qualified_tax professional and the tax professional failed to make the election sec_301_9100-3 of the regulations provides that there is no reasonable reliance if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or was not aware of all relevant facts deemed to have not acted reasonably and in good_faith if the taxpayer sec_301_9100-3 of the regulations provides in part that a taxpayer is i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief in such a case the irs will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 of the regulations provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower based upon our analysis of the facts the taxpayer in the instant case acted under the facts represented the taxpayer’s failure to include an explanation for plr-165129-04 tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money this section also provides that the interests of the government are prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessments under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section reasonably and in good_faith and granting relief will not prejudice the interests of the government and therefore the requirements of sec_301 have been met the need for a second extension on the form_8800 was not due to the intentional disregard of the tax rules but due to a reasonable reliance upon a qualified_tax professional thus the failure to include an explanation was an inadvertent error on the part of the taxpayer and the taxpayer did not affirmatively choose not to file the return the taxpayer is not seeking to alter a return position or to use hindsight to request relief finally the taxpayer acted promptly in filing its request for relief before the irs discovered the failure to make a regulatory election therefore the taxpayer did not act unreasonably or in bad faith liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made nor will any closed years be affected as the taxpayer has filed its return as if the election had been timely made therefore the interests of the government will not be prejudiced by granting the request for relief because the taxpayer acted reasonably and in good_faith and because the interests of the government will not be prejudiced if the request for relief is granted taxpayer is granted an extension of days from the date of this ruling to file the forms necessary to ratably accrue real_estate property taxes under sec_461 of the code the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this furthermore granting relief will not result in the taxpayer having a lower tax plr-165129-04 relevant a copy of this letter must be attached to any income_tax return to which it is sincerely christopher f kane chief branch associate chief_counsel income_tax accounting cc
